People v Falls (2018 NY Slip Op 06111)





People v Falls


2018 NY Slip Op 06111


Decided on September 19, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 19, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2017-02700
2017-02715

[*1]The People of the State of New York, respondent,
vRaiquan Falls, appellant. (Ind. Nos. 15-578, 15-599)


Thomas R. Villecco, Jericho, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Orange County (Craig Stephen Brown, J.), both rendered February 21, 2017, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 15-578, and criminal sale of a controlled substance in or near school grounds under Indictment No. 15-599, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The County Court, at the request of defense counsel, conducted a hearing pursuant to CPL 730.30, at which the People presented the testimony of a psychiatrist and a psychologist, both of whom examined the defendant and found him to be competent to stand trial. It was not an improvident exercise of discretion for the court to have accepted their assessment (see People v Phillips, 16 NY3d 510, 517).
CHAMBERS, J.P., AUSTIN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court